Citation Nr: 1139530	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for the residuals of a right knee injury, postoperative, with degenerative changes, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active duty service from September 1981 to September 1990. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.  

In August 2009, the appellant proffered testimony before the undersigned Acting Veterans Law Judge at the RO.  During that hearing, the appellant submitted additional evidence to the Board.  At the hearing, the appellant waived RO consideration in the first instance of this evidence.  

It is noted that when the claim originally came before the Board, the issues that were on appeal were as follows:

1.  Entitlement to an increased evaluation for chronic lumbar sprain associated with residuals, right knee injury, postoperative, with degenerative changes, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for residuals, right knee injury, postoperative, with degenerative changes, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for degenerative changes, right hip, with myofascial pain associated with residuals, right knee injury, postoperative, with degenerative changes, currently evaluated as 10 percent disabling. 

4.  Entitlement to an initial increased evaluation for depression associated with residuals, right knee injury, postoperative, with degenerative changes, currently evaluated as 50 percent disabling.

After reviewing the claims folder, the Board, in April 2010, issued a Decision/Remand on the merits of the appellant's claim.  In that action, the Board found that the appellant had withdrawn his claim for entitlement to an increased evaluation for a lower back disability.  With respect to the appellant's claim for an increased evaluation for a right knee disability and a right hip disability, the Board denied the appellant's claim.  The remaining issue, that dealing with an increased evaluation for depression, was remanded to the RO/AMC for the purpose of obtaining additional medical evidence. 

Following the Board's publication of its Decision/Remand in April 2010, the appellant appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  More specifically, the appellant expressed disagreement with the Board's denial of his claim for an increased evaluation for his right knee disability.  After reviewing the claim, the appellant's accredited representative along with the VA submitted to the Court a Joint Motion for an Order Vacating and Remanding, in part, the Board Decision, and Incorporating the Terms of this Motion.  The Court analyzed the Board's Decision/Remand and it then concluded that it would adopt the Joint Motion.  As such, the Court issued in Order in February 2011 that vacated the Board's decision with respect to the right knee issue and remanded that claim back to the Board for additional action.  The claim has since been returned to the Board for accomplishment of the Court's instructions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Court has remanded the claim to the Board for the purpose of effectuating the Joint Motion that it has adopted.  A review of the Joint Motion indicates that the Board erred when it failed to obtain all of the appellant's VA medical treatment records from August 1, 2007, to the present, prior to the issuance of the Board's Decision/Remand.  It was further determined by the Court that the Board erred when it did not request a new examination of the appellant's knee even though there was evidence in the record that suggested that the right knee disability had increased in severity since last being examined.  Because the records were not obtained and a new examination not ordered, the Court surmised that the Board failed to assist the appellant in obtained evidence necessary to substantiate the appellant's claim for benefits.  Thus, in keeping with the instructions given to it by the Court, the Board remands this claim to the RO/AMC so that additional development may occur.  

The action identified herein is consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested in this Remand, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 1, 2007, for his right knee disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  The RO/AMC should ensure that all VA electronic records including laboratory and machine findings are requested.  Additionally, the RO/AMC should ensure that the appellant's August 2009 VAMC MRI results are obtained and included in the claims folder for future review.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011).  

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the RO/AMC should afford the appellant an appropriate VA orthopedic examination, by an orthopedist who, if possible, has not previously examined him, and the examiner should comment on the severity of the appellant's right knee disability.  The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected right knee disability.  

For the right knee disorder, the examiner should specifically comment on the manifestations and symptoms produced by the condition.  Readings should be obtained concerning the appellant's range of motion (right knee verses left knee verses normal), and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  In making such a determination, the examiner should provide comments as to whether any symptoms markedly interfere with his ability to work or render him incapable of performing substantially gainful activities.  

Additionally, the examiner must indicate whether there is any recurrent subluxation or lateral instability in the right knee.  If there is subluxation and/or lateral instability, the examiner should characterize its degree.  In this regard, the terms "severe," "moderate," and "slight" are the preferred adjectives.  The examiner should also indicate whether there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum, in the right knee.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review. 

4.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court






	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


